ce TA
Case 1:19-¢v-03575-TWP-TAB Document 1 Filed 08/23/19 pagp lol 2Babdlp #:1

us 23 2018

us. CLERK'S OF ENA
UNITED STATES DISTRICT COURT ND! ANAPOLIS,
FOR THE SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION
an
DANA GOOT, 1:19-cv-3575 TWwe -TAB
Plaintiff,
Civil Action No.

v.
HARRIS & HARRIS, LTD.,

Defendant.

 

 

DEFENDANT HARRIS & HARRIS, LTD.’S
NOTICE OF REMOVAL

Defendant Harris & Harris, Ltd. (“Defendant”) files this Notice of Removal of this action
from the Hamilton County Superior Court No. 5 to the United States District Court for the Southern
District of Indiana as follows:

1. Plaintiff Dana Goot (“Plaintiff”) filed her Small Claims Complaint on August 7, 2019, in
the Hamilton County Superior Court No. 5 in the State of Indiana.

2. This is a civil action based on Plaintiffs contentions that Defendant has violated the Fair
Debt Collection Practices Act, 15 U.S.C. § 1692 et seg. (the “FDCPA”).

3. Removal is proper because this case involves a federal question—alleged violations of the
FDCPA. Therefore, the entire suit is removable under 28 U.S.C. §1441(a).

4, Removal is timely pursuant to 28 U.S.C. §1446(b) because Defendant has filed this Notice
of Removal within 30 days of receipt of Plaintiff's Original Complaint. Plaintiff served a copy of
the Complaint and summons upon Defendant August 12, 2019.

5. Venue is proper in this district under 28 U.S.C. §1441(a) because the state court where the

suit has been pending is located in this district.

DEFENDANT’S NOTICE OF REMOVAL Page 1 of 2
Federal Notice of Removal
Case 1:19-¢cv-03575-TWP-TAB Document1 Filed 08/23/19 Page 2 of 2 PagelD #: 2

6. Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, orders and other papers

filed in this action and obtained by Defendant are attached hereto and marked as composite

Exhibit A and incorporated herein by reference.

7. A copy of this Notice of Removal has been sent to Plaintiff and will be filed with the clerk

of the Hamilton County Superior Court No. 5.

8. A jury demand was not made in state court.

For the above reasons, Defendant Harris & Harris Ltd. requests that this Court assume full

jurisdiction over the proceeding as provided by law.

Dated: August 21, 2019.

Respectfully submitted,

RUBIN & LEVIN, P.C. oO
/s/ Reynold T, Berry (/
Reynold T. erty, Ee T. Berry, Esq. \)~

135 N. Pennsylvania St., Suite 14
Indianapolis, IN 46204

317/860-2922 (Direct)

317/453-8622 (Fax)
rberry@rubin-levin.net

COUNSEL FOR DEFENDANT

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing document has been forwarded
to parties entitled to notice of the same via ECF/first class mail/email/CMRRR on this 23 day of

August, 2019:

Dana Goot
1001 Fawn View Dr.
Carmel, IN 46032

DEFENDANT’S NOTICE OF REMOVAL
Federal Notice of Removal

/s/ Reynold T. Berry (nf Wa

Reynold T. Berry, Esq. XS

Page 2 of 2
